Citation Nr: 1309071	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  03-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.  

This matter arises before the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board previously adjudicated the Veteran's claim in January 2011.  The Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, was denied.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision that vacated the Board's decision in April 2012.  The case was returned to the Board for further proceedings consistent with the decision.

The Veteran's attorney faxed an inquiry that was received at the Board on August 2, 2012.  The inquiry noted that the attorney had not received the normal Board letter providing a claimant or their representative with a 90-day notice of the return of a case from the Court.

Associated with the claims folder is a copy of the Board's letter to the attorney dated August 1, 2012.  The letter advised the attorney that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of the claim.  Neither the attorney nor the Veteran provided a response to the letter.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from November 1968 to October 1969.  He has claimed that he suffers from PTSD as a result of several stressors during his period of active service.  An acquired psychiatric disorder is also being considered for service connection as it has been reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2012).

The pertinent regulation has several sections that relate to specific bases for establishing service connection for PTSD.  In that regard 38 C.F.R. § 3.304(f)(1) relates to cases where PTSD is diagnosed in service; § 3.304(f)(2) pertains to cases involving combat stressors and § 3.304(f)(4) is for cases where the stressors involve the claimant's status as a prisoner of war.  None of those three bases for PTSD are involved in this case.  The applicable regulation also provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2012).  

The Board notes that 38 C.F.R. § 3.304(f) was revised in July 2010 to amend the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation added a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).

In cases that do not involve personal assault claims, the Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); but see Patton v. West, 12 vet. App. 272, 280 (1999) (Moreau not applicable in cases of alleged personal assault).  In Cohen, the Court also held that the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.  The Court further said that the occurrence of the stressor was still a factual matter to be determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Further a medical opinion may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  The Federal Circuit also said that any such medical opinion was still to be weighed by VA along with the other evidence provided.  Id. at 1382 n.1.; see also 67 Fed. Reg. 10,330 (Mar. 7, 2002) (VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.)  

Under the most recent change in the regulation, a Veteran's lay testimony alone, indicating that his claimed in-service stressor is related to his fear of hostile military or terrorist activity, may establish the occurrence of the claimed in-service stressor if it is consistent with the places, types, and circumstances of his service.  38 C.F.R. § 3.304(f)(3).  The regulation requires that a VA psychiatrist or psychologist, or a contract psychiatrist or psychologist, confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the stressor.  Id.  

In this case, the Veteran has alleged several stressors in support of his claim.  He has maintained two particular stressors since his initial claim for benefits in March 1995.  He contends that, while in service, he received news of his cousin's death in Vietnam.  He further contends that the individual giving him the news was laughing and this caused the Veteran to experience great anger and he sought to obtain a weapon and injure or kill the individual.  The Veteran maintains that one of his sergeants knocked him out before he could do any harm and he awoke in the brig.  In another stressor, the Veteran has stated that he was to be at the rear of his platoon in basic training when they were engaged in physical activities and keep up with the laggards.  On one occasion, a friend of his dropped to the ground.  The Veteran has said the individual died from an unknown heart problem.  

Evidence developed in the course of the appeal shows that a person, conceded as the Veteran's cousin, was killed in action in Vietnam in September 1969.  An attempt was made to confirm the death of a recruit at the Marine Corps Recruit Depot (MCRD) in San Diego, California.  However, the only evidence received from the National Archives and Records Administration (NARA) was a limited command summary for the installation that did not report on any deaths.  

In an April 1995 VA examination the Veteran also said that his drill sergeant would kick him.  He said he always seemed to be in trouble with one particular drill sergeant (Sgt.), Sgt. D.  The Veteran also said that when he was in the brig he was forced to carry buckets of sand on his arms.  If one of them would fall, he would be beaten.  The Veteran was diagnosed with PTSD at that examination; however, the examiner did not provide a rationale for the diagnosis.

In a submission from June 1995, the Veteran provided a name for the individual he said had died in boot camp, George Kessler.  He also listed his platoon number as 1119.  In addition, the Veteran listed the names and positions of several officers and noncommissioned officers for his battalion and platoon.  It appears the listing came from some sort of documentation and was not based on the Veteran's own recollection as it was very specific.  

In October 1995 the Veteran related that a friend of his in service dropped dead in front of him in boot camp.  He also related the stressor of the death of his cousin.

The Veteran testified at a hearing in February 1996.  He described instances of what he said were beatings and discipline he received during boot camp.  He testified as to his being called before Sgt. D. and being kicked and struck.  He again described how his friend dropped dead in front of him during a run in boot camp.  He said the individual died from some sort of heart trouble.  (Transcript p.7).  He also repeated his stressor regarding how he learned of the death of his cousin and his reaction to the news.

The Board denied the Veteran's claim for service connection for PTSD in May 1998.

The Veteran submitted a claim for nonservice-connected disability pension benefits in May 1998.  He was afforded a VA examination, in conjunction with that claim, to assess his overall disability status in September 1998.  The Veteran listed stressors involving the death of his cousin, being beaten in service and the death of his friend during the run.  The examiner provided a diagnosis of PTSD.

The Veteran sought to reopen his claim for service connection for PTSD in April 2001.  The RO wrote to the Veteran in July 2001 and asked that he submit evidence in support of his claim.  The Veteran responded that same month with a statement wherein he related his stressors involving the death of his cousin and the death of his friend during boot camp.  

The Veteran also submitted additional stressor information that was received in February 2002.  In addition to listing the death of his cousin in Vietnam and the death of his friend during a run in basic training as stressors, he listed the names of three of his drill instructors that included Sgt. D.  The Veteran provided a statement of his being drugged in service.  He said he was on a bus going back to the base when a sergeant made him get off the bus.  The Veteran said he woke up in jail where he was beaten.  He said this was in Oceanside, California.  

The Veteran was afforded a VA examination in March 2002.  The report was extremely limited.  The Veteran provided his stressors of the death of his friend and the death of his cousin.  The examiner gave a diagnosis of chronic PTSD without explanation or identification of a particular stressor or stressors.

The Veteran's claim was denied in March 2002.  He perfected his appeal in January 2003.  The Board reopened the Veteran's claim and remanded for additional development in December 2004.  The development included contacting the Veteran and obtaining a comprehensive statement from him regarding his claimed stressors.

The Appeals Management Center (AMC) wrote to the Veteran in regard to his stressors in January 2005.  He responded that same month and identified the death of his cousin and the death of his friend in boot camp as his stressors.  He repeated the same stressors in a submission in August 2005.

The Board again remanded the case for additional development in July 2007.  In particular, the Board noted that no effort was made to corroborate the stressor regarding the death of the Veteran's friend during boot camp.  

On remand, the AMC contacted the Marine Corps Research Center Archives (MCRCA) in an effort to corroborate the death of the Veteran's friend, identified as George Kessler, in December 2007.  The MCRCA responded that same month and indicated that Vietnam era command chronologies were maintained by NARA.  The AMC contacted NARA in August 2008.

A command chronology for the San Diego MCRD was provided in September 2008.  Unfortunately, the chronology was for the period from July 1968 to December 1968 and was very limited in detail.  There was no discussion of any deaths or casualties at the MCRD.

The Veteran was afforded a VA examination in September 2009.  The Veteran related that his drill instructor was very hard on them and that he witnessed the deaths of two recruits.  No other details of the deaths were noted.  The examiner provided a diagnosis of PTSD.  The examiner also said that diagnoses of depression and substance-induced mood disorder could be subsumed under the diagnosis of PTSD.

The Board remanded the case for additional development in March 2010.  The Board noted the diagnosis provided at the time of the VA examination in September 2009.  The Board also noted that the examiner did not provide an etiology for the diagnosis.  The case was remanded for the prior examiner to clarify the basis for the diagnosis or a new examination if necessary.

The Veteran provided a statement in March 2010.  He said he suffered beatings and harsh treatment in service.  A friend of his dropped dead in front of him.  He provided additional information regarding the incident where he got off a bus returning to base.  He said he believes his drink was spiked at an enlisted club.  He said he boarded a bus at Camp Pendleton to go to Oceanside, CA.  He said he did not feel right on the bus and jumped off.  He said he ran through a cornfield and ended up near a house.  He said he was taken by "Mexicans" and blacked out.  He said he woke up in jail with a rope around his neck.  He said he was told by officers that he had been hung and they cut him down.  He said MPs retrieved him.  He further stated that he saw a psychiatrist who said he could not adapt to military life and was discharged.  With regard to this, the Board notes that available service personnel records show the Veteran was charged for being on unauthorized leave (i.e., AWOL) from August 31, 1969, to September 2, 1969.  This period of unauthorized leave may correlate with the Veteran's claimed confinement; however, the Board notes that the service personnel records indicate the Veteran surrendered himself at his duty station rather than that he was returned to his duty station by the military police.

The Veteran was afforded a VA examination in August 2010.  The examiner provided a detailed review of the claims folder that included instances where the Veteran was given a diagnosis of PTSD as well as medical record entries detailing that the Veteran did not have PTSD.  The examiner noted that a confirmed stressor involved the Veteran being informed of the death of his cousin in service.  

The Veteran related his stressors as involving the deaths of two friends during boot camp.  One friend died in front of him during a run.  A second person died while on leave.  The Veteran said the friend died in an explosion at his home that was caused by a gas leak.  He had never identified this stressor on any of his previous submissions.  The Veteran also told the examiner about his getting off the bus and being hung and ending up in jail.

The examiner said the witnessing of the death of his friend met stressor criterion; however, the learning of the death of his cousin did not.  The examiner reviewed the other applicable criteria for a diagnosis of PTSD and said the Veteran did not satisfy the criteria for a diagnosis of PTSD at the time of the examination.  The examiner also provided a diagnosis of depressive disorder, not otherwise specified (NOS).  She said this was not related to the Veteran's service but did not provide a rationale for her opinion.

As noted in the Introduction, the Board denied the Veteran's claim for service connection in January 2011; the decision was vacated by Court in April 2012.

In its decision, the Court made several specific findings that require the Board to remand the case for further development.  In regard to the VA examination of August 2010, the Court determined that the VA examiner failed to explain why the Veteran's being confronted with the event that his cousin had been killed in action did not satisfy the stressor criteria.  The Court also noted that the examiner determined that the Veteran did not have a current diagnosis of PTSD.  However, earlier evidence of record for the current appeal established diagnoses of PTSD in March 2002 and September 2009.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Court said VA must address evidence of the disability during the period of the appeal.

The change in 38 C.F.R. § 3.304(f) regarding PTSD based on fear of hostile military action or terrorist activity was also addressed.  The Court said that the Board did not discuss this regulation even though it found that it appears that the Veteran was confronted with an event or circumstance that involved actual death to another from incoming mortar fire (i.e., the death of his cousin in Vietnam).  The Court said the regulation must be considered on remand.  

The Court also said that the Board did not discuss the applicability of 38 C.F.R. § 3.304(f)(5) in regard to in-service personal assaults.  The decision noted the Veteran's several contentions of being assaulted in service during boot camp by one of his drill instructors.  The Court directed that VA reevaluate the Veteran's claim in accordance with the regulation.  

The Court noted that the Veteran contended that VA erred in determining he had been given adequate notice of the law and types of evidence he may submit to substantiate a claim under 38 C.F.R. § 3.304(f)(5); however in making such argument, his brief sets forth the notice required.  The Court, therefore stated that "[the Veteran] now is aware of the law and evidence he may submit on remand to substantiate his claim."  See Slip opinion, page 6.  

Finally, the Veteran argued that VA had a duty to obtain jail records from the city of Oceanside, CA, in regard to the Veteran's alleged assault.  The Court stated that the Veteran would have an opportunity to adequately identify such records on remand.

In light of the Court's holding and directions, the Veteran's case must be remanded for additional development.

In that regard, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2012).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by providing sufficient information to allow for meaningful search for records and evidence that may be used to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  A request should be made to the appropriate source for the Veteran's complete personnel records.  

3.  The Veteran should also be contacted and asked to provide detailed information regarding the second friend he has identified as dying during boot camp.  At his September 2009 examination the Veteran said this friend also "dropped dead" in front of him.  He had not made this contention on previous submissions.  In August 2010, he did not repeat this stressor but said a second friend from boot camp was killed at home on leave when a gas leak caused a house explosion.

The Veteran must provide additional evidence to include, but not limited to, the name of the second individual, the approximate date of the death at the MCRD and whether the individual was in his platoon.  If the stressor is not related to boot camp but while the friend was on leave, the Veteran should provide supporting information from other sources to corroborate the death of the individual. 

The Veteran should also be asked whether the first friend that he claims he witnessed die in front of him during a run was a member of his platoon, and if not, to identify the platoon he was from.  The Board notes the Veteran listed his platoon as 1119 in his submission of June 1995 and there is an service treatment records entry that contains an annotation of 1119 at the top of a page for entries dated in December 1968.  Confirmation of the Veteran's platoon number and that of the claimed friends would be helpful in searching for records.

The Veteran should be asked if he has any records or documentation of his platoon that could be submitted in support of a record search.  His submission of June 1995 appeared to be the result of a listing from a documentary source.  

4.  Upon receipt of a response from the Veteran, the RO should make an appropriate inquiry of either the Marine Corps or the Naval Criminal Investigative Service in regard to the claimed death(s) that occurred during boot camp.  Even if the Veteran does not respond, the request should be made.

The request should include the platoon number provided by the Veteran along with any names developed; one name is already of record.  If the Veteran does not provide a platoon number, any request for records should use 1119 as the platoon number.  The request should encompass the Veteran's period of basic training and not be limited to November 1968.  

The prior search for evidence of a death at the MCRD resulted in a command chronology that was not of sufficient detail.  

5.  The Veteran should also be asked to provide specific information regarding the incident where he got off the bus and was assaulted and ended up in jail in Oceanside, CA.  If necessary, the Veteran should be requested to provide a release for records to the Oceanside police department and/or sheriff's office as needed.

If the Veteran provides sufficient information, especially an approximate date that this incident occurred, an inquiry should be made of the respective law enforcement agency in Oceanside, CA, that would be responsible for confinement.  The request should ask for any records relating to the reported assault of the Veteran and/or his being confined until picked up by military authorities.  

If the Veteran does not provide sufficient information in order to obtain any available records relating to his ending up in jail in Oceanside, CA, then the appropriate authority (either within or outside of VA) that can run a criminal arrest history should be contacted and asked to do so on the Veteran to search for evidence of the claimed arrest and/or confinement in Oceanside, CA.

The Board notes that the Veteran's personnel records show a charge for being on unauthorized absence from August 31, 1969, to September 2, 1969.  This may correlate to the period when the Veteran was confined.  

6.  Only after completion of the above, the Veteran should be afforded a VA psychiatric examination to determine whether he currently suffers from an acquired psychiatric disorder, to include PTSD, that is related to military service.  The claims folder, and a copy of this entire remand, must be provided to the examiner and reviewed by the examiner prior to the examination.  The examination report must reflect that the examiner was provided with both a copy of this remand and the claims folder and that they were reviewed prior to the examination.

Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  All other indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any such studies, tests and evaluations must be included in the examination report.

The examiner should render a diagnosis of all psychiatric disorders demonstrated after appropriate testing and examination.  If a diagnosis of PTSD is made according to the diagnostic criteria in the DSM-IV, then the examiner should render an opinion an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD was manifest at the time that he filed his claim for service connection or whether it manifested at a later date (if so, please provide the month and year that PTSD manifested).   The examiner is advised that the Veteran was diagnosed to have PTSD during his current appeal at VA examinations in March 2002 and September 2009, but not as a result of the August 2010 examination.  

A.  The examiner should be advised that the Veteran is claiming service connection for PTSD based on several theories.  He should be advised of the alleged in-service stressors and which of the stressors have been independently verified.  The examiner should consider these events for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD and whether they meet the diagnostic criteria set forth is the DSM-IV.  If the examiner finds that any alleged in-service stressor does not meet the diagnostic criteria set forth is the DSM-IV, he/she should provide an explanation for such opinion.

B.  If there has been a finding of a valid verified stressor (or stressors) and a diagnosis of PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD resulted from the valid identified stressor(s).

C.  If a verified in-service stressor has not been identified (or the examiner opines that the diagnosis of PTSD is not supported by any verified in-service stressor), then the examiner should be asked to render an opinion whether it is at least as likely as not (i.e., at least 50 percent probability) that the in-service stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military or terrorist activity and adequate to support a diagnosis of PTSD as set out under DSM-IV, and whether the veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.].  The examiner should be advised that, in rendering his/her opinion, he/she should disregard any stressors reported that do not meet the above criteria (specifically, any stressors not the result of hostile military or terrorist activity).  If any stressors are disregarded, the examiner should provide an explanation of why he/she found such stressor did not meet the above criteria.

D.  The Veteran has also alleged personal assault from his drill instructors and while in the brig during service and from being attacked after getting off a bus that was enroute to the base.  The law provides that, in personal assault cases, the occurrence of the alleged stressor can be determined by a medical examiner based upon a thorough review of the evidence.  This is because there is often little objective evidence such as a medical record, report, or similar evidence, to document the actual occurrence of the assault.  Thus, other types of evidence, such as, but not limited to, statements from family members, roommates, fellow service members, or clergy and evidence of behavior changes following the claimed assault, can be considered in determining whether a claimed personal assault occurred.  

The examiner should be asked to render an opinion whether it is at least as likely as not (i.e., at least 50 percent probability) that the in-service stressor (or stressors) involving personal assault claimed by the Veteran result in a diagnosis of PTSD.  

E.  For any other psychiatric diagnosis that may be found, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the current disorder began during the Veteran's active military service or is related to an event of such service.  

The examiner should also discuss and reconcile any prior psychiatric diagnoses from the Veteran's medical history (including depressive disorder, substance-induced mood disorder, and PTSD as reflected on examination reports in March 2002 and September 2009 and August 2010).  Conclusions contrary to other examiners whose opinions appear in the record should be explained.

F.  The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

7.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must return it to the examiner for corrective action.  Failure to ensure compliance with the directives of this remand may result in another remand.  

8.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  Such re-adjudication must include consideration of 38 C.F.R. § 3.304(f)(3), (f)(5).  If the benefit sought is not granted, the Veteran and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

